DETAILED ACTION
This is in response to application 16/852,069  filed on February 02, 2022 in which claims 1-21 are presented for examination. 

Status of Claims
Claims 1-21 are allowed.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Miller (US 2018/0144314) (hereinafter Miller) in view of teaches performing extract, transform, load process on business service transactional invoice data based on metadata and accessing contracts for business services.
Bartlett et al. (US 2017/0109418) (hereinafter Bartlett) teaches identifying semantic transformation associates for performing modifications on set of keywords according to governance policies.
Sekar (US 2017/0132300) (hereinafter Sekar) teaches receiving data from a plurality of data sources, transforming received data according to extract, transform, load rules specified by user in definition layout table. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Courtney Harmon/Examiner, Art Unit 2159                  
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159